Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.
In re pg. 8 the applicant argues “In Srivastava, masking (dropout) is applied to an entire network at the same time.”
In response, the examiner fails to see that exact language in the applied art.  Each computer action inherently consumes a finite amount of time and therefore masking/dropping each node/layer is performed by executing lines of code over time as a computer program runs.  Furthermore, “time” is a relative term and reads on one day, one hour, or e.g., one microsecond etc. so masking/dropping/pruning nodes at the “same time” reads on masking/dropping/pruning nodes on the same day.

 In re pg. 8 the applicant argues “Therefore, Srivastava alone or in in combination with the other cited art fails to teach or suggest “traversing nodes of the knowledge graph over a plurality of time steps”.
In response, there is no mention of these limitations in the claims and the specification is not the measure of the invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art; see In re Sprock, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).  Although claims are read in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2D 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and the applicant cannot show non-obvious by attacking the references individually whereas here the rejections are based on a combination of references see In re Keller USPQ 871 (CCPA 1981).
Das discloses Traversing from the current node to a next node at a next step in the plurality of time steps (traversing one step/node at a time, “starts from entity and learns to walk to the answer, pg. 2; section 7).  Humans walk using one foot at a time and computers that “walk to the answer” analyze one node at a time and perform one action at a time over a plurality of times executing lines of code over a plurality of time steps.

In re pg. 8 the applicant argues Further, Srivastava does not teach a “current time step” or a “current node” because the nodes are not traversed as recited in the claimed, and the masking is not applied to the claimed “nodes” over “a plurality of time steps.”
In response, the applicant cannot show non-obvious by attacking the references individually whereas here the rejections are based on a combination of references see In re Keller USPQ 871 (CCPA 1981).  Das discloses walking to the answer and inherently discloses a current time as processing a current computer command and node (Das: title GO FOR A WALK AND ARRIVE AT THE ANSWER or see sections 1 or 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over "GO FOR A WALK AND ARRIVE AT THE ANSWER: REASONING OVER PATHS IN KNOWLEDGE BASES USING REINFORCEMENT LEARNING" to Das, et al. (hereinafter, "Das"), in view of "Dropout: A Simple Way to Prevent Neural Networks from Overfitting" to Srivastava, et al. (hereinafter "Srivastava"), and further in view of "Reward Shaping with Recurrent Neural Networks for Speeding up On-Line Policy Learning in Spoken Dialogue Systems" to Su, et al. (hereinafter, "Su").
See attached office action (OA)
In response to amendment,
Das discloses Traversing from the current node to a next node at a next step in the plurality of time steps (traversing one step/node at a time, “starts from entity and learns to walk to the answer, pg. 2; section 7).  Humans walk using one foot at a time and computers that “walk to the answer” analyze one node at a time and perform one action at a time over a plurality of times executing lines of code over a plurality of time steps.

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Das, Srivastava, and Su, and further in view of Convolutional 2D Knowledge Graph Embeddings to Dettmers, et al (hereinafter, "Dettmers")
See attached previous office action OA
Claim Rejections - 35 USC § 103
Claims 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Das, in view of Srivastava, further in view of Su, and further in view of U.S. Pub. No US 20150286709 Al to Sathish, et al. (hereinafter, "Sathish").
See attached previous OA 
Claim Rejections - 35 USC § 103
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das, in view of Srivastava, further in view of Su, further in view of Sathish, and further in view of Dettmers.
See attached OA

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123